Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/17/2022 has been entered.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: The cited prior arts fail to teach Applicant’s claims comprising: obtaining data from a plurality of distributed probes and network functions, NF, in one or more datacenters associated with a 5G core, 5GC, network, wherein the data relates to lifecycle management in the 5GC network and includes telecom data from the distributed probes and computing data from the NF; responsive to analyzing and correlating the telecom data and the computing data to detect anomalies that impact the lifecycle management, generating an alarm based on the analyzing based on detection of an anomaly that impacts the lifecycle management; and creating a workflow based on the alarm and pushing the workflow to the 5GC network via an orchestrator, wherein the workflow includes automatically instantiating at least one distributed probe as a virtual network function, VNF, during operation of the SGC network, for obtaining data, for analyzing performance via key performance indicators, for generating call data records, for troubleshooting an issue and identifying a root cause, and for publishing the data on a message bus, and wherein the at least one distributed probe is located in any of a user plane, UP, to capture UP traffic, a control plane, CP, to capture signaling messages, a radio access network, RAN, jo capture base station info, and a fiber network, to detect performance deviations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should
be directed to Philip Lee whose telephone number is (571)272-3967. The examiner can normally be
reached on 6a-3p M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Glenton Burgess can be reached on 571-272-3949. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR
CANADA) or 571-272-1000.

/PHILIP C LEE/Primary Examiner, Art Unit 2454